— Judgment unanimously affirmed. Memorandum: On November 25, 1986 the court informed *941defendant that his trial date was December 1, 1986. The court advised defendant of his right to be present at trial and that the trial would proceed even if he was absent. Defendant was present during jury selection and during the first two days of trial. At the end of the second day, the court announced that the trial would resume on the following day at 9:30 a.m. Defendant did not appear at the scheduled time and at 10:07 a.m. the trial resumed in his absence. Counsel completed their summations. Approximately 43 minutes later and during the court’s charge to the jury, defendant entered the courtroom. The jury found defendant guilty of robbery in the second degree as charged in the indictment.
In our view, defendant’s failure to appear at the time scheduled for continuance of his trial constituted a forfeiture of his right to be present at his trial. "[I]f a defendant deliberately leaves the courtroom after his trial has begun, he forfeits his right to be present at trial regardless of whether he knows that the trial will continue in his absence” (People v Sanchez, 65 NY2d 436, 443-444; see also, Taylor v United States, 414 US 17; cf., People v Parker, 57 NY2d 136; People v Smith, 148 AD2d 1007). (Appeal from judgment of Supreme Court, Monroe County, Mark, J.—robbery, second degree.) Present—Dillon, P. J., Callahan, Denman, Green and Davis, JJ.